Cockrill, C. J. The bill of exceptions does not profess to contain all the evidence introduced upon the trial. The ■only question therefore is, does the judgment follow from the court’s special finding of facts? The finding is, in sub.stance, that the storehouse, which was condemned to be sold under the attachment, had been segregated bythe judgment ■debtor from his homestead property. The question as to what constitutes such a separation is not presented, for the presumption is that there was sufficient evidence adduced to sustain the court in finding that the debtor had manifested the intent to contract the limits of his homestead, and that the separation had been effected prior to the act of March 18,. 1887, which prohibits the conveyance or encumbrance of the homestead without the assent of the wife, if that act may be said to affect such a case. Railway Co. v. Amos, 54 Ark., 162. After the separation, the segregated part was not embraced within the homestead (Klenk v. Knoble, 37 Ark., 303), and was therefore the subject of seizure and sale. Affirm.